TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00213-CV


                              Sharon O. Harpstead, Appellant

                                              v.

                         Phyllis Rowland and Anne Reid, Appellees


          FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
          NO. 10501, THE HONORABLE BARBARA MOLINA, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Sharon O. Harpstead has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellant’s Motion

Filed: October 8, 2021